Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33,36-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben David et al (US 2015/0148940;9492984) in view of Pickel (DE 10328868,supplied by applicant, translation from PTO and reference is thereto), Nakai et al (US 8524536,CN 101827681,WO 2010021025) and Buschulte (US 2016/0332261), Buckley (US 2003/0208988) and JP2011156540 (translation PTO) and Finn (US 8841578) and Damikolas (US 6191382) and Ottnad (US 2018/0001421).
Ben David discloses for claim 33: 33. A device for cutting sheets of a stiff material(para 5-9), comprising: a transporter for the controlled movement of the sheets along a transport direction from an input to an output, in which the sheets lie in a transport plane that is parallel to the transport direction, wherein the transporter is adapted to move the sheets in a controlled way within the transport plane(100b,para 101-106,112,116-118,141,150-064,fig 1a-c,2a-b,3a,4a,5a-b,8a-c,10); and a cutter for processing the sheets, the cutter comprising at least one laser 124 for producing at least one laser beam 332 and comprises at least one optical controller 312 (¶320,330) for controlling the at least one laser beam so that at least a part of the at least one laser beam cuts the transport plane along a beam direction(fig 3a,5a,b,¶335), in which the at least one optical controller is adapted to move at least a portion of the at least one laser along a cutting direction such that the at least one laser beam cuts the transport plane(¶¶162,163,164,fig 3a,5a,b), the at least one optical system being configured to move along an axis to move the at least one laser beam along the cutting direction the axis along which the at least one optical system is configured to move being perpendicular to the transport direction and is parallel to the transport plane(124,LB,para 2,8-10,33,36,43,115-118,121-122,138,150,152,175,fig 1b,3a-b,5a,7b-d,6a-b,23) and the cutting direction; wherein the transporter is adapted for gripping the sheets during movement at least two grip zones by clamping the sheets at said grip zones to limit variation on the position of the sheets with respect to the cutter along the beam direction(308,fig 13,14,para 17,22,29,37,41,50,55,101-106,112,116,141,150,-164,184-199,218,221,221,226,227,228+ grippers, side grippers are conventional), wherein the beam direction is substantially perpendicular to the transport plane(612,para 197-drums,307-8,310,316,fig 24,26a,27a) , and wherein the transporter comprises at least two grippers on each sides of the transport plane, the at least two grippers on each side of the transport plane being spaced apart from one another such that the at least one laser beam can pass therebetween, the grippers being suitable for gripping the sheets by clamping the sheets at both sides of the transport plane in the grip zones and for moving the sheets in a controlled way along the transport direction, and in which the grippers at a first side of the transport plane where the at least a portion of the at least one laser is located, are positioned at a fixed distance (¶¶215,249,301,gig 23) with respect to the axis over which the at least one optical controller moves, wherein the grippers at the second side of the transport plane are movably positioned to grip the sheets by clamping them(Pickel 1,16,60,65,75,fig 1,2,5,Nakai fig 2,JP2011156540), wherein the grippers at the second side of the transport plane are configured to passively move in a direction perpendicular to the transport plane (Pickel 1,16,60,65,75,fig 1,2,5,Nakai fig 2,JP2011156540).        
The claim differs in that the transporting system has multiple gripping zones or grippers and limited variation in sheet position and grippers on a laser side are fixed while on a second side are movable and passive and differs in that the at least one optical system being configured to move along an axis to move the at least one laser beam along the cutting direction, the axis along which the at least one optical system is configured to move being perpendicular to the transport direction and is parallel to the transport plane and the cutting direction.
For transport system:
Pickel teaches such in fig 5 and associated disclosure, para 1,16,60,65,75 laser set,fig 1,2,5:

    PNG
    media_image1.png
    261
    521
    media_image1.png
    Greyscale

Nakai teaches this in fig 2:

    PNG
    media_image2.png
    438
    409
    media_image2.png
    Greyscale


,col 4 line 40-55,col 5 line 15-25,45-50,col 6 lines 15-35 where the laser is fixed c 2 l 10-15.
Buschulte teaches grippers to be conventional especially for variation in thickness for cardboard in ¶¶ 29-difference in thickness,31,34,40,50,58,103-difference in thickness,¶¶103,106,114 adjust for thickness without need to adjust position of conveyors, 104 upper belt in fixed position, 412a, lower belt 412b has dynamic height, 105 spring, fig 4a. The laser is fixed.
Buckley teaches grippers to be conventional in para 40,41-for difference in thickness,42.
JP2011156540 teaches lower auxiliary rollers 42 or grippers below the laser for limited movement ¶¶51,32,40,47 and translation previously provided.

    PNG
    media_image3.png
    893
    691
    media_image3.png
    Greyscale

For laser movement if different:
Ottnad teaches a laser with movement in X, Y, Z directions ¶47,48 elements 10,11,12 and fig 1A, 4A, 5:

    PNG
    media_image4.png
    614
    667
    media_image4.png
    Greyscale

Ottned teaches the at least one optical system being configured to move along an axis to move the at least one laser beam along the cutting direction, the axis along which the at least one optical system is configured to move being perpendicular to the transport direction and is parallel to the transport plane and the cutting direction.
Finn in the abstract, c 6 l 25-60; c 12 l 65-c 13 l 10 teach roller 18, controller not shown,laser moves vertical or horizontal and control functions. Damikolas teaches the same in c 8 l 25-35; c 8 l 60-c 9 l 10; c 10 l 25-45;c 15 l 10-30;control 55, laser 40.
The advantage is improved processing, limited movement.
The references are in the same field of endeavor and reasonably relate to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ben Davis by supplementing its device and transporter with multiple gripping zones, grippers and drums and grippers on a laser side are fixed while on a second side are movable and passive as taught by Pickel and Nakai and Buschulte and Buckley and JP2011156540 and by at least one optical system being configured to move along an axis to move the at least one laser beam along the cutting direction, the axis along which the at least one optical system is configured to move being perpendicular to the transport direction and is parallel to the transport plane and the cutting direction laser movement as taught by Ottnad and if necessary as taught by Finn and Damikolas for improved processing and limited variation in parameters, like thickness.
Citations are to Ben David unless otherwise indicated.
36. The device of claim 33, wherein the transporter comprises a roller system, in which the roller system comprises a first set of rollers and a second set of rollers, so that the first set of rollers and the second set of rollers can grip the sheets by clamping them between the first set of rollers and the second set of rollers and can move the clamped sheets along the transport direction, and within the transport plane(Pickel 1,16,60,65,75,fig 1,2,5,Nakai fig 2,JP2011156540).  
37. The device of claim 33, wherein the device comprises a controller for controlling the transporter and the cutter, in which the controller is adapted to select instructions from one or more instructions for one or more cutting forms on the sheets so that, based on the length and width of the sheets, waste of the sheets is limited (para 38,39,46,104,122,128,143,221,11,97,Nakai para24,28JP2011156540).  
38. The device of claim 33, wherein the at least one optical controller comprises one or more mirrors configured for manipulating the at least one laser beam, wherein the at least me laser beam is deflected at least partially so that the at least one deflected laser beam intersects the transport plane along the beam direction(para 115,118,152,fig 2a,3a,4a,b,Finn and Damikolas as cited).  
39. The device of claim 38, wherein at least one of the mirrors are mounted movably along the cutting direction with respect to the transporter so that the at least one ACTIVE\60676497.v2-8/27/ 18Application No. Not Yet Assigned 5 Docket No.: 180974.00100 Amendment dated August 27, 2018Preliminary Amendmentdeflected laser beam can be moved along the cutting direction, and whereby the at least one deflected laser beam does not change direction(para 115,118,152,fig 2a,3a,4a,b,¶¶162-164,Nakai fig 2).  
40. The device of claim 33, in which the cutter and the transporter are adjusted to each other so that the processing of the sheets according to a predetermined design is carried out by moving the sheets along the transport direction and moving the at least a portion of the at least one laser such that the at least one laser beam intersects the transport plane along the cutting direction, wherein the moving of the at least a portion of the at least one laser is actuated by the moving of the at least one optical controllers along the cutting direction(para 5,162-164,fig 3a,,5a,b,Nakai para 4).  
41. The device of claim 36, wherein the first set of rollers comprises at least two groups of rollers in which the at least two groups of rollers of the first set are separated from each other along the transport direction so that the at least one laser beam that intersects the transport plane between the separated groups of rollers of the first set can move along the cutting direction and in which the second set of rollers comprises at least two groups of rollers in which the at least two groups of rollers of the second set are separated from each other along the transport direction so that the at least one laser beam that intersects the transport plane between the separated groups of rollers of the second set can move along the cutting direction. See the rejection of claim 33 and at least JP2011156540. 
42. The device of claim 33, wherein the device is adapted for being mounted so that the transport plane is substantially parallel to a base onto which the device is placed during operation of the device(fig 1b,Nakai fig 2, Pickel fig 1,2,5,all references).  
43. The device of claim 33, wherein the device is adapted for being mounted so that the transport plane is at an angle to a base onto which the device is placed during operation of the device(para 64,67,211,fig 3a,5a,b,¶¶ 162-164). ACTIVE\60676497.v2-8/27/ 18 Application No. Not Yet Assigned 6 Docket No.: 180974.00100 Amendment dated August 27, 2018 Preliminary Amendment  
44. The device of claim 33, wherein the device comprises a supporting surface for at least partially supporting the sheets, wherein the supporting surface can be folded out at least at one side of the device, and wherein the supporting surface can be folded out at the input and at the output of the device(para 19,28,30,40).  
45. The device of claim 33, wherein the transport plane separates two half-spaces, in which the first set of rollers is located in the first separated half-space, and the second set of rollers is located in a second separated half-space, wherein the second half-space is different from the first half-space, and the first set of rollers is located between the transport plane and the at least one lasers, and in which the first set of rollers can be moved to and from the second set of rollers(Nakai fig 2,Pickel fig 5,JP2011156540).  
46. The device of claim 45, wherein the second set of rollers is adapted such that the second set of rollers can be moved with respect to the cutter along the beam direction, and in which the first set of rollers is mounted stationary with respect to the cutter so that the second set of rollers can grip the sheets by clamping the sheets against the stationary first set of rollers, and in which the cutter processes the sheets from the first half-space, so that substantially the same distance along the beam direction is maintained between the at least one lasers and the clamped sheets(Nakai fig 2,Pickel fig 5,JP2011156540,Finn,Damikolas).  
47. The device of claim 33, wherein the beam direction is substantially perpendicular to the transport plane with at most a deviation of 20° with respect to a perpendicular position to the transport plane(fig 3a,4a,5a,b,Nakai fig 2,Pickel fig 5,JP2011156540,Finn,Damikolas).  
48. A method for cutting sheets of a stiff material, comprising the following steps: moving at least one sheet of the stiff material in a controlled way along a transport direction, in which the sheet lies in a transport plane that is substantially parallel to the transport direction; and ACTIVE\60676497.v2-8/27/ 18Application No. Not Yet Assigned 7 Docket No.: 180974.00100 Amendment dated August 27, 2018Preliminary Amendmentmoving at least a portion of at least one controllable laser in a controlled way along an axis and in a cutting direction, such that the at least one laser beam from the at least one controllable laser intersects the transport plane along the beam direction, in which the cutting direction is parallel to the transport plane, and in which the at least one laser beam is configured for processing the at least one sheet and for cutting the at least one sheet, and the cutting direction is substantially perpendicular to the transport direction; wherein the at least one laser beams execute at least one cut of the at least one sheet when moving the at least one laser along the cutting direction; wherein the controlled movement of the at least one sheet is carried out whereby the sheet undergoes a limited variation in position along a direction along the beam direction, and wherein the at least one sheet is gripped by at least two grippers on each sides of the transport plane by clamping the sheets during the controlled movement of the at least one sheet, in which the grippers on the side of the at least one sheet where the at least one laser beam falls onto, are positioned stationary with respect to the axis over which the at least a portion of at least one controllable laser can be moved(para 12 Nakai abstract,fig 1,2; Pickel abstract, JP2011156540, Finn,Damikolas), and the grippers at a second side of the transport plane opposite the first side are configured to passively move in a direction perpendicular to the transport plane (abstract,fig 8a-10,19a,b) (para 12 Nakai abstract,fig 1,2; Pickel abstract, JP2011156540, Finn,Damikolas).  See the rejection of claim 33,JP2011156540,Ottnad,Finn,Damikalas.
49. The method for cutting sheets of claim 48, wherein the at least one laser beam is generated and guided by at least one laser and at least one optical controller, wherein at least a portion of the at least one controllable laser and the optical controller are mounted movably along the cutting direction (para 12 Nakai abstract,fig 1,2; Pickel abstract, JP2011156540, Finn,Damikolas).  
50. The method of claim 48, in which the at least one laser beam is processed by at least one optical controller so that the at least one laser beam intersects the transport plane, wherein the at least one optical controller is mounted movably along the beam direction so that when executing the cut, a constant, predetermined distance along the beam direction is maintained to a closest side of the at least one sheet(para 117,fig 3a,Pickel para 41,49, JP2011156540, Finn,Damikolas). ACTIVE\60676497.v2-8/27/ 18 Application No. Not Yet Assigned 8 Docket No.: 180974.00100 Amendment dated August 27, 2018 Preliminary Amendment  
51. The method of claim 48, in which the beam direction is substantially perpendicular to the transport plane, with at most a deviation of 20° with respect to a perpendicular position to the transport plane(fig 3a,4a,5a,b,Nakai fig 2,Pickel fig 5, JP2011156540, Finn,Damikolas).  
52. The method of claim 48, in which the sheets are formed of at least one of the group consisting of cardboard, corrugated cardboard and combinations thereof.(abstract)  
53. The method of claim 48, wherein the method is computer-implemented for composing and executing a cutting pattern on a two-dimensional sheet of stiff material for a three-dimensional construction based on dimensions of the three-dimensional construction and based on one or more predetermined cutting forms, wherein the method comprises the following steps: receiving the dimensions of the three-dimensional construction; selecting a cutting form from the one or more predetermined cutting patterns; composing the cutting pattern based on the dimensions and the selected cutting form; and sending an instruction to a device for cutting the stiff material into the composed cutting pattern(fig 8a-10,19a,b, JP2011156540, Finn,Damikolas).  
54. The method of claim 53, wherein at least one additional cutting pattern is cut in a sheet of stiff material, wherein the additional cutting pattern is suitable for enveloping, after three-dimensional assemblage, the three dimensional construct, or being enveloped by the three-dimensional construct, in a tight fitting manner(fig 8a-10,19a,b, JP2011156540, Finn,Damikolas).  
55. The method of claim 53, wherein the device for cutting is configured for determining dimensions of the at least one sheet, for receiving the instruction for cutting the composed cutting pattern, and for cutting the composed cutting pattern to limit waste (fig 8a-10,19a,b, JP2011156540, Finn,Damikolas).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wahl et al (US 2010/0132526) teaches in fig 4 gripper 46 which conforms to contour of workpiece.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/19/2021 have been considered but are not persuasive. Ottnad teaches laser movement in X, Y, Z directions to be conventional. See elements 10, 11, 12 at least.
Applicant’s remarks on page 10 are incorrect. A variety of operations of grippers is known in the art as further cited in the rejection:
Buschulte teaches grippers to be conventional especially for variation in thickness for cardboard in para 29-difference in thickness,31,34,40,50,58,103-difference in thickness,¶103,106,114 adjust for thickness without need to adjust position of conveyors, 104 upper belt in fixed position, 412a, lower belt 412b has dynamic height, 105 spring, fig 4a. The laser is fixed.

About Pickel, the citations are to paragraphs as indicated. ¶75 teaches that the laser is “set”. So it is fixed. Nakai teaches manipulation of grippers is known with the laser fixed. Applicant’s use gravity or springs for passive movement. But that too is known by Buschulte in at least fig 4a:

    PNG
    media_image5.png
    276
    350
    media_image5.png
    Greyscale

416 are springs below the fixed laser. Kitmura teaches fixed laser and rollers 40 with auxiliary rollers beneath. The claims do not position differently than Kitmura. The claims are argued together. The claims encompass multiple laser but that is taught in the art. The PTO does not consider the disclosed invention to be non- obvious.
As stated before, the amended recitations regarding laser movement are taught by BEN-David in fig 3a,5a,b and ¶¶ 162-164 and other citations in the rejection. Avoiding waste and stretch and vibration are known in the art. If there is a difference in laser movement from BEN-DAVID, Finn and Damikolas teach that to be old. 
The gripping mechanism is relative to the product and cutting and several alternatives in the rejection teach that including JP2011156540.
Independent claims are broadly recited and such breadth is not justified or nonobvious in this art area. Gripers for variation in parameters of a workpiece are known as is for variation in processing design or pattern. Optimization is not nonobvious. MPEP 2106, 2144.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/19/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761